TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00682-CV



                     Darrell Saunders and Melissa Saunders, Appellants

                                                 v.

                       Robert Brown and Rosemary Brown, Appellees




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 198,354-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have agreed that the notice of appeal in this cause appears to have been

prematurely filed. See Tex. R. App. P. 27. The Court may allow an appealed order that may not be

final to be made final and allow the modified order and all proceedings related to it to be included

in a supplemental record. Id. 27.2. Accordingly, we abate the appeal. The parties should update the

Court on the status of the appeal by January 31, 2005.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: November 30, 2004